Title: To George Washington from John Mercereau, 25 August 1780
From: Mercereau, John
To: Washington, George


					
						Dear Sir
						Woodbrid[g]e [N.J.] August 25. 1780
					
					Since I Left Head Quarters I have Been very Deligent in gitting the Account of Brooklin works I Sent Over to Both my Corespondent the One is very Sick I have Sent a Second time & found him Recovering hope Soon to git a plan of the works at Brooklin in Sending to the Other Corespondent the first Order miscaried but have Sent again which he has Receiv’d that I Now Expect from Both assoon as I Receive it Shall Come on imediately to Head Quarters, A Report prevails in Newyork that they are going to Send all the prisoners to Hallifax for Security. Your Obedient Servent
					
						John Mercereau
					
				